.- s




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF GEORGIA
                                          SAVANNAH DIVISION


       BERNARD E. JOHNSON,JR., as Parent
       of, ELVIRA LOWMAN,as Guardian of,
       and B.E.J. Ill, a minor.

                           Plaintiff
                                                        Civil Action
                     vs.                                File 4:l8-cv-002I6-LGW-JEG^^g

       LIBERTY COUNTY,Georgia, LIBERTY
       COUNTY SHERIFF'S DEPARTMENT,
       LIBERTY COUNTY SCHOOL
       DISTRICT and BOARD OF
       EDUCATITON, SHERIFF STEVE C.
       SIKES, DEPUTY M. GARY
       RICHARDSON,JANELLE CHARLERY
       (teacher), WARNELLA WILDER
       (administrator), and GLENN WILSON
       (administrator),

                           Defendants.

                                                  ORDER


              Defendants Liberty County, Liberty County Sheriffs Department, Sheriff Steve C. Sikes,

       and Deputy M. Gary Richardson (the "Liberty County defendants") have moved this Court to

       stay all discovery in this case pending the resolution of their motion to dismiss (Doc. 8). It

       appearing that no prejudice will accrue to the parties if such motion is granted, and good cause

       having been shown, IT IS HEREBY ORDERED that the Motion to Stay Discovery is

       GRANTED.


               All discovery in this case, including disclosures and planning conferences pursuant to

       Federal Rule of Civil Procedure 26 and L.R. 26.1, shall be stayed pending the final resolution of

       the Liberty County defendants' pending Rule 12 motion.
